Citation Nr: 0731007	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-32 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
calculated in the amount of $23,757, to include the question 
of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1973 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the VA 
Regional Office (RO) in St. Paul, Minnesota, which 
retroactively terminated the veteran's VA improved pension 
benefits and from a July 2005 decision of the Committee on 
Waivers and Compromises which denied the veteran's request 
for a waiver of the recovery of the overpayment at issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2002 rating decision, entitlement to 
nonservice-connected pension benefits was granted.  In a 
February 2002 letter, the veteran was notified of the 
decision.  He was informed that payment of improved pension 
benefits would be made retroactive to November 2001, the date 
of his recent claim for those benefits.  He was notified that 
his rate of pension was based on his countable income.  He 
was provided a VA Form 21-8768.  This form informed him that 
he was obligated to provide prompt notice of any change in 
income or net worth and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  It further stated that when reporting 
income, the total amount and source of all income received 
should be reported.  In March 2002, the veteran was again so 
informed.  

In July 2003, the veteran notified VA that he had been 
awarded benefits from the Social Security Administration 
(SSA) via submission of a May 2003 SSA letter.  The award was 
retroactive to March 2001, as the veteran had a claim 
pending.  The initial payment was March 2003.  

In August 2003, the veteran was notified that his VA pension 
benefits had been retroactively terminated effective August 
2003, based on the veteran's receipt of SSA benefits which 
made his income excessive for pension benefits.  

The retroactive termination of improved pension benefits 
resulted in the creation of an overpayment.   

The veteran disputed the creation of the debt.  He also 
requested a waiver of the recovery of the debt.  The veteran 
asserts that he did not receive any SSA benefits until March 
2003 so VA should not have terminated his improved pension 
benefits prior to that time.  

In an August 2004 letter, the veteran was advised that VA was 
reducing the veteran's improved pension benefits effective 
November 1, 2001.  

A January 2006 VA Form 119, Report of Contact, indicated that 
a potential error was made in the calculation of the debt.  

In a February 2006 letter, the veteran was notified that VA 
had previously terminated his pension award on August 2003; 
however, VA then retroactively adjusted the improved pension 
award effective November 1, 2001, the date of the beginning 
of the pension payments since he had been awarded SSA 
benefits from March 2001, prior to the date of the beginning 
of pension benefits payment.  In addition, due to the receipt 
of other income as verified by SSA, the veteran's pension 
benefits were further adjusted, retroactive to November 1, 
2001.  

Because the veteran has challenged the proper creation of the 
debt, further appellate review by the Board with regard to 
the appellant's waiver claim must be deferred pending formal 
adjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her"); VAOPGCPREC 6-98 (July 
24, 1998) (holding that when a veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).  A debtor may dispute the amount or existence 
of a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  38 C.F.R. § 
1.911(c)(1).  Resolution of the creation issue should precede 
consideration of the waiver issue.

The veteran should be provided the opportunity to provide 
financial information showing all income received from 
November 1, 2001, onward.  He may submit supporting 
documentation, such as a copy of his tax return or other 
financial information, if he so desires.  He may also 
complete an income eligibility verification report (EVR) for 
the years 2001 forward.  If the veteran submits additional 
evidence, the Board finds that an updated paid and due audit 
should be completed and sent to the veteran.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  VCAA does not 
apply to waiver issues.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the Court held that the VCAA, with 
its expanded duties, is not applicable to certain cases, 
pointing out that the statute at issue in such cases (Chapter 
53) was not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by VCAA).  However, the Court has not 
indicated if VCAA applies to creation issues.  Thus, a VCAA 
letter should be issued as to the creation issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the creation issue, only.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be provided the 
opportunity to provide financial 
information showing all income received 
from November 1, 2001, onward.  He may 
submit supporting documentation, such as 
a copy of his tax return or other 
financial information, if he so desires.  
He may also complete an income 
eligibility verification report (EVR) for 
the years 2001 forward.

3.  If the veteran submits additional 
evidence, a paid and due audit should be 
completed and sent to the veteran.  

4.  Review whether the creation of the 
debt at issue was proper.  In the event 
that the overpayment is found to have 
been properly created, the Committee 
should again consider the veteran's 
request for waiver, to include review of 
any evidence not previously considered.  
If upon completion of the requested 
action, any issue on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal.  
This supplemental statement of the case 
should include the pertinent law and 
regulations pertaining to the creation 
issue.  Thereafter, the veteran should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

